DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2021 has been entered.
 
Response to Amendment and Remarks
Applicant has at least amended Claim 10 in the Amendment.  As a result of this amendment, the rejections of this claim under 35 U.S.C. §§ 112(a) and 112(b) have been overcome.  However, the Examiner has determined that these amendments raise new issues under 35 U.S.C. §§ 112(a) and 112(b).  Thus, the Application is not in condition for allowance.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112(a) on page 33 (third full paragraph).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claim 10, this claim now recites therein, “use the accumulation of results to calculate a first correct answer rate for a proportion of input images for a first range where the character was correct but the degree was below the threshold.”
However, the disclosure does not support this limitation.  On pages 23-26 of the disclosure, the disclosure specifies that the OCR 110 performs OCR on a character string or other units such as a “character unit, a line or column unit (horizontal or vertical writing), a page unit, and a document unit.”  Furthermore, on pages 23-26 of the disclosure, the disclosure specifies that the output of the selection unit 116 is a belief by the selection unit 116 that the “recognition of the recognition processing unit 112 is correct.”  To restate, the selection unit 116 does not know whether the output from the recognition processing unit 112 is actually correct, but takes a guess based on the “recognition accuracy” calculated by the recognition accuracy calculation unit 114.  Additionally, on pages 23-26 of the disclosure, the disclosure specifies that i.e., below the threshold).  Furthermore, according to page 26 of the disclosure, a high accuracy region correction answer rate estimation unit 124 estimates how accurate the recognition processing unit 112 actually is when the selection unit 116 believes, due to the “recognition accuracy” calculated by the recognition accuracy calculation unit 114, that the results of the recognition processing unit 112 are correct (i.e., above the threshold).  Together the low accuracy region correct answer rate calculation unit 122 and the high accuracy region correct answer rate estimation unit 124 give some measure of how accurate the recognition processing unit 112 actually is even when the selection unit 116 may believe otherwise. 
Based on the foregoing description of the relevant section of the disclosure, it is clear that one with ordinary skill in the art would not reasonably conclude that the first correct answer rate is not calculated for a proportion of input images or where any character was correct.  Instead, as discussed above, the low accuracy region correct answer rate evaluates the recognition processing result of a character string and/or other units and provides a measure of how accurate the recognition processing unit actually is when the selection unit believes otherwise.  Thus, it is not a matter of “where the character was correct,” but whether the character recognized in the input image is actually the character shown in the input image.       

As for Claims 11-15, by virtue of their respective dependencies from independent Claim 10, these claims incorporate all of the limitations of independent Claim 10. 
Therefore, on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claim 10, this claim now recites therein, “use the accumulation of results to calculate a first correct answer rate for a proportion of input images for a first range where the character was correct but the degree was below the threshold.”
However, one with ordinary skill in the art would find this language confusing because there appears to be no antecedent basis for the term “was correct” in the claim.  The claim earlier requires for a character to be recognized and the execution of a check of the recognized character and when the recognition accuracy is below threshold, but there are no indications anywhere in the claim of correctness of the recognized character.  Thus, one with ordinary skill in the art would not be able to understand what this limitation is reference and would be able to ascertain the metes and bounds of the claim.
Therefore, Claim 10 is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
For the purposes of examination, the Examiner has interpreted the limitation as if the limitation recited the following: “use the accumulation of results to calculate a first correct answer rate for a proportion of input images for a first range, the first range 
As for Claims 11-15, by virtue of their respective dependencies from independent Claim 10, these claims incorporate all of the limitations of independent Claim 10. 
Therefore, on this basis, these claims also are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
February 26, 2021